DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s response filed 08/25/2021.
Application filed 11/20/2019.
Claims:
Claims 1-4, 6-12, 14-17 and 19-20 are pending.
Claims 1, 8 and 15 are independent.
Claims 1, 2, 8, 9, 15 and 16 are amended.
Claims 5, 13 and 18 are amended
IDS:
New IDS:
IDS filed 08/25/2021 has been considered.




Response to Arguments
Applicant’s arguments, see Applicants response, filed 10/18/2020, with respect to the rejection(s) of claim(s) 1-4, 6-12, 14-17 and 19-20 under 35 USC 103 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further Wang (“Wang”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0182620 to Errico et al. (“Errico”) in view of U.S. Patent Application Publication No. 2018/0007112 to Akerfledt (“Akerfledt”) in further view of U.S. Patent Application Publication No. 2014/0280265 to Wang (“Wang”).

As to claim 1, Errico discloses:

identifying a time stamp for a plurality of cuts in a master video stream (¶0070, ¶0102 – Errico teaches using time base (i.e., time stamps) in a video video stream (i.e., master video stream));
identifying a corresponding time stamp for each of a plurality of corresponding cuts in at least one secondary video stream (¶0073, ¶0102 – Errico teaches using timestamps in a data video stream (i.e., secondary video stream));
determining a first set of time differences between the identified time stamps of each pair of consecutive cut in the master video stream (¶0070 – Errico teaches video video stream has a different time base (start and end times of different segments) than the original video video stream and the processed video video stream as a different frequency (the start and end spacing between different segments) than the original video video stream.);
determining at least a second set of time differences between the identified corresponding timestamps of each pair of corresponding consecutive cut in the at least one secondary video stream (¶0070 – Errico teaches the data video stream has a different time base and frequency than the original video video stream because they are not synchronized in any manner, and further the data video stream has an even further distant time base and frequency than the processed video video stream);
calculating at least one time offset between the master video stream and the at least one secondary video stream for each pair of consecutive cuts in the master video stream (¶0073 – Errico teaches the data video stream is time stamped in some manner to the associated video video stream, such as a time offset, absolute time from the start, frame number, frame offset from previous time stamp, etc. The synchronization may include any suitable association between the video video stream and the data video stream.); and
synchronizing the master video stream and the secondary video stream based on the at least one time offset (¶0073 – Errico teaches The output of the synchronization module is the video video stream synchronized to the data video stream (or vice versa), which is preferably MPEG7 or TV-Anytime compliant XML syntax. Preferably, the data video stream is time stamped in some manner to the associated video video stream, such as a time offset, absolute time from the start, frame number, frame offset from previous time stamp, etc. The synchronization may include any suitable association between the video video stream and the data video stream.).
Akerfledt discloses what Errico does not expressly disclose.  However, Errico discloses the synchronization of multiple streams of information (i.e., video and data).  The data video stream as presented in Errico uses the example of a textual data video stream but does not limit the teachings of Errico to a textual data video stream.  Examiner is introducing reference Akerfedt as means of showing the explicit synchronization of multiple video video streams using offsets and timestamps.
Akerfledt discloses:
The synchronization of a master video video stream and secondary video video stream, which incorporates the usage of timestamps and offsets (¶0006, ¶0052 - Akerfedt teaches the usage of an offset file which uses time relationships (i.e., timestamps) between multiple data video streams (i.e., video streams) to be used in synchronization).
Errico and Akerfledt are analogous arts because they are from the same field of endeavor with respect to synchronization of signals.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate multiple video synchronization as discussed in Akerfedt with a method of synchronizing multiple media video streams as discussed in Errico by adding the functionality of Akerfledt to the benefit of Errico where the multiple viewpoints of a common event can be synchronized for the viewing pleasure of the audience (Akerfedt, ¶0004).
Wang discloses what Errico and Akerfledt does not expressly disclose.
Wang discloses:
	calculating a timing offset histogram for the time offsets to find at least one time offset that is closest to a corresponding time stamp of the master video streams (Fig. 3, ¶0057, ¶0058 – Wang teaches a histogram of offset values (i.e., time offsets) and fingerprints (media matching) occurring a given times (i.e., timestamps) and after matching a fingerprint and fingerprint of a file will be a time offset and the histogram can be used to determine the offset which will occur with fingerprint matching which occurs at a given time (i.e., closest time stamp));
Errico, Akerfledt and Wang are analogous arts because they are from the same field of endeavor with respect to synchronization of signals.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate time offset histograpms as discussed in Wang with multiple video synchronization as discussed in Akerfedt with a method of synchronizing multiple media video streams as discussed in Errico by adding the functionality of Wang to the benefit of Errico and Akerfledt in order to help determine the identity of content using timing information (Wang, ¶0005).

As to claim 2, Errico, Akerfledt and Wang discloses:
method of claim 1, and
Errico discloses:
further comprising 
corresponding at least one scene in the master video stream to at least one scene in the at least one secondary video stream based on the determined first set of time differences and the at least second set of time differences; wherein calculating the at least one time offset between the master video stream and the at least one secondary video stream comprises, for each of the at least one scene in the master video stream, calculating a time offset between a start and/or end time of the at least one scene in the master video stream and a start and/or end time of the at least one corresponding scene in the at least one secondary video stream (¶0073 – Errico teaches The output of the synchronization module is the video video stream synchronized to the data video stream (or vice versa), which is preferably MPEG7 or TV-Anytime compliant XML syntax. Preferably, the data video stream is time stamped in some manner to the associated video video stream, such as a time offset, absolute time from the start, frame number, frame offset from previous time stamp, etc. The synchronization may include any suitable association between the video video stream and the data video stream.).

As to claim 3, Errico, Akerfledt and Wang discloses:
method of claim 2, and
Errico discloses:
further comprising:
labeling the at least one scene in the master video stream corresponding to at least one cut, wherein the at least one cut is a cut immediately before the start of the at least one scene or immediately after the end of the at least one scene (¶0045, ¶0071 – Errico teaches video summary descriptions (i.e., labeling) and annotating (i.e. labeling) videos video streams); and
labeling the at least one scene in the at least one secondary video stream based on the calculated at least one time offset and the labeling of the master video stream (¶0073, ¶0074, ¶0079, ¶0084, ¶0086 – Errico teaches that the synchronization of the data and video video streams use the video summarization and its indications of “plays” and extracts information from the video such as “pitch of a ball” (master) which would indicate what the following segment would entail (i.e., ball, strike, hit, etc)).

As to claim 4, Errico, Akerfledt and Wang discloses:
method of claim 1, and
Errico discloses:
further comprising 
automatically selecting the master video stream from the multiple video streams (Abstract – Errico teaches synchronization between a video and a data video stream wherein the video video stream would be the master video stream and would always be selected as the base or master video stream.).

As to claim 5, Errico, Akerfledt and Wang discloses:
method of claim 1, and
Errico discloses:
further comprising 
calculating a histogram for the time offsets to find at least one time offset that is closest to corresponding time stamp of the master video stream (Fig. 9, ¶0062 – Errico teaches As previously noted the scene cuts may be detected by thresholding the color histogram differences. The selection of an appropriate threshold level to determine scene cuts may be based on a fixed threshold).

As to claim 6, Errico, Akerfledt and Wang discloses:
method of claim 1, and
Errico discloses:
wherein each video stream comprises a plurality of video chunks, and wherein the cuts are determined for each such video chunk (¶0045 – Errico teaches have the video video stream in frames (i.e. chunks); ¶0084 – Errico teaches data feeds are parsed into one or more records (i.e., chunks)).

As to claim 8, similar rejection as to claim 1.
As to claim 9, similar rejection as to claim 2.
As to claim 10, similar rejection as to claim 3.
As to claim 11, similar rejection as to claim 6.
As to claim 12, similar rejection as to claim 4.
As to claim 13, similar rejection as to claim 5.
As to claim 15, similar rejection as to claim 1.
As to claim 16, similar rejection as to claim 2.
As to claim 17, similar rejection as to claim 3.
As to claim 18, similar rejection as to claim 5.
As to claim 19, similar rejection as to claim 6.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0182620 to Errico et al. (“Errico”) in view of U.S. Patent Application Publication No. 2018/0007112 to Akerfledt (“Akerfledt”) in further view of U.S. Patent Application Publication No. 2014/0280265 to Wang (“Wang”) in further view of Printed Publication, "Stress Detection Using Low Cost Heart Rate Sensors" to .
As to claim 1, Errico, Akerfledt and Wang discloses:
method of claim 1,
Salai discloses what Errico, Akerfledt and Wang does not expressly disclose.
Salai discloses:
further comprising 
calculating a minimum absolute error (MAE) for at least one of the master video stream and the secondary video stream, wherein at least one time offset that is closest to corresponding time stamp of the master video stream is determined based on the closest MAE (p. 3, 2.1.2 Synchronization Procedure – Salai teaches that since the time stamps of the measured records can shift due to device buffering, an algorithm which uses a sliding window with the minimum absolute error is considered as the point where the two signals should be synchronized.  The algorithm uses the following 5 main parameters, with their values determined empirically in parentheses: (i) Window size (ii) Window shift step (iii) Absolute error window: how much data will be used to calculate the minimum absolute error (iv) Maximum error distance (v) Minimum correlation).
Errico, Akerfledt, Wang and Salai are analogous arts because they are from the same field of endeavor with respect to synchronization of signals.
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate signal synchronization using MAE as discussed in Salai with time offset histograpms as discussed in Wang with multiple video synchronization as discussed in Akerfedt with a method of synchronizing multiple media streams as discussed in Errico by adding the functionality of Salai to the system/method of Errico, Akerfledt and Wang in order to aid in the synchronization of different signals (Salai, p. 3, 2.1.2 Synchronization Procedure).
	
As to claim 14, similar rejection as to claim 7.
As to claim 20, similar rejection as to claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PgPUB 2013/0057761 A1 to Bloom et al. – measuring audio and video offsets using audio and video fingerprints with associated timestamps
PgPUB 2016/0132600 A1 to Woodhead et al. -  histograph of offsets and recognizing content queries.

                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445